Citation Nr: 1204626	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-40 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand injury.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a disability of the toes and feet (claimed as tingling).

4.  Entitlement to service connection for a right leg disability.

5.  Entitlement to service connection for a left leg disability.

6.  Entitlement to service connection for an eye disability (claimed as blurred vision).

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to special monthly compensation based on loss of use of a creative organ.

10.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disability.

11.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for high cholesterol.

12.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

13.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for pituitary macroadenoma (claimed as a brain tumor).

 14.  Entitlement to an evaluation in excess of 50 percent for the service-connected post-traumatic stress disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran & S.P.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2009 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to service connection for disabilities of the right hand, bilateral legs, toes, feet, and eyes, as well as hearing loss.  The Veteran filed notices of disagreement in March 2009 and June 2009.  Statements of the case (SOC) were issued in September 2009 and July 2010.  The Veteran perfected his appeals in September 2009 and November 2010.

In an April 2011 rating decision, the RO awarded an increased 50 percent rating for the service connected PTSD and determined that new and material evidence had not been submitted to reopen the claim for a pituitary macroadenoma.  In June 2011, the RO denied claims for tinnitus, erectile dysfunction, and special monthly compensation.  The RO additionally determined that new and material evidence had not been submitted to reopen the claims for left shoulder disability, high cholesterol, and hypertension.  Through statements of the Veteran submitted in May 2011 and June 2011, and testimony of the Veteran in October 2011, the Board has determined that the Veteran has expressed disagreement with these.  As SOCs were not issued, the Board must remand the claims, pending the issuance of an SOC to the Veteran and receipt of his timely appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The Veteran presented testimony before the Veteran in October 2011.  The transcript has been associated in the claims folder.

The Veteran withdrew the power of attorney from the South Carolina Department of Veterans Affairs in October 2011.  He is a pro se appellant.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A preliminary review of the record shows that additional development is necessary prior to adjudication of the claims for hearing loss and disabilities of the right hand, bilateral legs, eyes, toes, and feet on the merits.   

The Veteran contends that he injured his right hand during a combat situation while stationed in Vietnam.  Specifically, he maintains that he was injured by fragments from an incoming rocket.  He claims his hearing loss and tinnitus are the result of excessive noise exposure from explosions.  He further claims his tingling of the toes and feet, as well as his bilateral leg disability, is the result of exposure to Agent Orange during his Vietnam service.  Finally, the Veteran claims that his blurred and double vision is the result of a brain tumor caused by exposure to Agent Orange. 

The Veteran's DD-214 confirms he served in Vietnam from February 1971 to January 1972 as a light weapons infantryman.  Service connection is currently in effect for PTSD based on an incoming mortar attack that killed a fellow soldier.  The Veteran testified that he suffers from the claimed conditions.  VA, Social Security Administration, and private medical records contain treatment for visual defects, hearing loss, ulnar neuropathy, and pituitary macroadenoma, among other disabilities.  

The Veteran has not been afforded a VA examination with regard to his claims for disabilities of the right hand, toes, feet, legs, and eyes.  An examination is necessary to determine the nature and etiology of any currently diagnosed disability, to include whether it was incurred in or aggravated by service.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below. 

The Veteran was afforded an additional VA audio examination in May 2011.  Additional VA and private treatment records were associated with the claims folder after the September 2009 and July 2010 SOCs were issued.  The Veteran submitted x-rays of his bilateral feet dated in October 2011.  The Veteran has not waived initial RO review of any of the newly obtained evidence identified in this paragraph.  Thus, the appeal must be remanded for the evidence to be reviewed by the RO and for the issuance of a supplemental statement of the case (SSOC).  38 C.F.R. § 20.1304(c)(2011); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In connection with the claims for his toes, feet, and legs, the Veteran submitted VA Form 21-4142, Authorization and Consent to Release Information to VA, for Dr. GH.  These records have yet to be requested.  Such missing records must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1).

The Board has found that there is a procedural defect requiring remand for the claim for pituitary macroadenoma.  The claim for an eye disability is inextricably intertwined with this claim.  As such, adjudication of the claim for an eye disability is deferred.

As noted in the Introduction, in an April 2011 rating decision, the RO awarded an increased 50 percent rating for the service connected PTSD and determined that new and material evidence had not been submitted to reopen the claim for a pituitary macroadenoma.  In June 2011, the RO denied claims for tinnitus, erectile dysfunction, and special monthly compensation.  The RO additionally determined that new and material evidence had not been submitted to reopen the claims for left shoulder disability, high cholesterol, and hypertension.  Through statements of the Veteran submitted in May 2011 and June 2011 and testimony of the Veteran in October 2011, the Board has determined that the Veteran filed a timely NOD with respect to these issues.  See 38 C.F.R. §§ 20.201, 20.302(a).  

Since there has been an initial RO adjudication of these claims and an NOD as to their denial, the Veteran is entitled to an SOC, and the current lack of an SOC with respect to these claims is a procedural defect requiring remand.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (20011); see also Manlincon v. West, 12 Vet. App. 238 (1999). 

The last VA outpatient treatment records from the Columbia VA Medical Center (VAMC) are dated in August 2011.  Any ongoing VA medical treatment records must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).    
Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed disabilities from the Columbia VAMC from August 2011 to the present.  

2. The RO should obtain copies of all pertinent outstanding records from Dr. GH as identified by the Veteran on VA Form 21-4142 received in January 2012.  All identified private treatment records should be requested directly from the healthcare providers.  At least one follow-up request must be made if a response is not received to the initial request for records. 

3.  After obtaining the above evidence, to the extent available, the RO should schedule the Veteran for appropriate VA examinations to determine whether the Veteran has any currently diagnosed disabilities of the right hand, toes, feet, bilateral legs, and eyes.  It is imperative that the claims file be made available to the examiner for review.  The examiner(s) should offer an opinion as to whether the Veteran currently has any disability of the right hand, toes, feet, bilateral legs, and/or  eyes and if so, whether they are at least as likely as not (a 50% or higher degree of probability) causally related to service, to include Agent Orange exposure.  A detailed rationale should be furnished for the opinion. 

4.  The RO must also provide the Veteran an SOC with respect to his claims of entitlement to: an evaluation in excess of 50 percent rating for the service connected PTSD; whether new and material evidence has been submitted to reopen the claims for a pituitary macroadenoma, left shoulder disability, high cholesterol, and hypertension; service connection for tinnitus and erectile dysfunction; and special monthly compensation for loss of use of a creative organ.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If a substantive appeal is filed, the claims, subject to current appellate procedures, should be returned to the Board for further appellate consideration.

5.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for disabilities of the right hand, bilateral legs, toes, feet, and eyes, as well as hearing loss, in light of ALL evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


